MEMORANDUM **
Xiu Zhen Wang, a native and citizen of China, petitions for review of an order of *602the Board of Immigration Appeals upholding an Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), we deny the petition for review.
Wang testified that she was beaten by Chinese police due to her practice of Falun Gong, yet she omitted this event from her asylum application. Whether Wang was beaten by the police goes to the heart of her claim and is a significant omission. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004). Therefore, substantial evidence supports the IJ’s adverse credibility finding. See id.
Because Wang cannot meet the lower standard of eligibility for asylum, she has failed to show that she is entitled to withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
Because Wang’s CAT claim is based on the same testimony that was found not credible, and she points to no other evidence that the IJ should have considered in making the CAT determination, her CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.